J-S75037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY C. CAMPBELL,                       :
                                               :
                       Appellant               :      No. 3627 EDA 2017

            Appeal from the Judgment of Sentence October 2, 2017
             in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0009388-2016,
             CP-51-CR-0009390-2016, CP-51-CR-0009397-2016,
             CP-51-CR-0009405-2016, CP-51-CR-0009407-2016,
             CP-51-CR-0009409-2016, CP-51-CR-0009415-2016,
              CP-51-CR-0009777-2016, CP-51-CR-0010115-2016

BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 24, 2019

       Anthony C. Campbell (“Campbell”) appeals from the judgment of

sentence entered following his non-negotiated guilty plea to multiple counts

of robbery (threat of serious bodily injury), burglary, criminal conspiracy,

carrying a firearms without a license, possession of an instrument of crime,

false imprisonment, aggravated assault, theft and attempted burglary.1 We

affirm in part and vacate in part.




____________________________________________


1 18 Pa.C.S.A. §§ 3701(a)(1)(ii), 3502(a)(1), 903, 6106(a)(1), 907(a), 2903,
2702, 3925, 901.
J-S75037-18


      In its Opinion, the trial court summarized the facts underlying

Campbell’s guilty pleas, which we adopt for the purpose of this appeal. See

Trial Court Opinion, 1/11/18, at 4-6.

      Campbell entered non-negotiated guilty pleas to the above charges, in

relation to a series of home invasions that took place in Philadelphia,

Pennsylvania.   As a result of his guilty pleas, the trial court sentenced

Campbell to an aggregate prison term of 30-60 years. Campbell filed a post-

sentence Motion, which the trial court denied. Thereafter, Campbell filed the

instant timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

      In this appeal, Campbell challenges the discretionary aspects of his

sentence.   Brief for Appellant at 10.     Specifically, Campbell claims that,

although he was sentenced within the statutory limits, the trial court “erred in

double-counting [his] prior record score and offense gravity score.” Id.

      “A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right.” Commonwealth v. Grays,

167 A.3d 793, 815 (Pa. Super. 2017).        Prior to reaching the merits of a

discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      [Pa.R.Crim.P. 720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                     -2-
J-S75037-18



Grays, 167 A.3d at 815-16 (citation omitted).

      Here, Campbell timely filed his Notice of Appeal, preserved his claim in

a post-sentence Motion, included in his brief a Pa.R.A.P. 2119(f) Statement of

the reasons he relies upon for allowance of appeal, and has raised a

substantial question that his sentence is inappropriate under the Sentencing

Code. See Pa.R.A.P. 2119(f); Commonwealth v. Goggins, 748 A.2d 721,

732 (Pa. Super. 2000) (en banc) (stating that a claim that the court double-

counted factors included in the sentencing guidelines raises a substantial

question). Accordingly, we will address Campbell’s sentencing challenge.

      Campbell argues that the trial court improperly double-counted

Campbell’s prior record, when imposing his sentence. Brief for Appellant at

12. Campbell argues that, because the trial court is required to consider the

sentencing guidelines, it may not double-count his prior record score or

offense gravity score.   Id.   According to Campbell, “beyond the fact that

previous convictions have had the effect of increasing a defendant’s prior

record score, the defendant’s prior record does not provide a basis for

imposing an aggravated[-]range sentence because those factors have already

been taken into account by the guidelines range itself.” Id. Campbell directs

our attention to the trial court’s statement, at sentencing, wherein the court

took into account Campbell’s age at the time he perpetrated the offenses, the

predatory nature of the crimes, and his prior record score.       Id. at 14.

Campbell points out the trial court’s recitation of Campbell’s prior arrests,

                                     -3-
J-S75037-18


probation and parole violations in deciding to sentence Campbell within the

aggravated range of the guidelines. Id.

      It is undisputed that sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion. Commonwealth v. Fullin, 892

A.2d 843, 847 (Pa. Super. 2006).

      When imposing a sentence, the sentencing court must consider “the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S.A. § 9721(b). As we have stated, “a court is

required to consider the particular circumstances of the offense and the

character of the defendant.” Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa.

Super. 2002). “In particular, the court should refer to the defendant’s prior

criminal record, his age, personal characteristics and his potential for

rehabilitation.” Id.

      Upon our review, we do not agree that the trial court improperly

“double-counted” certain factors at sentencing.     Rather, as the trial court

explained in its Opinion, upon review of Campbell’s pre-sentence investigation

report, the court properly exercised its discretion in sentencing Campbell, and

imposing consecutive sentences for some of the offenses. See Trial Court

Opinion, 1/11/18, at 7-10. We agree with the sound reasoning of the trial




                                     -4-
J-S75037-18


court, and affirm on the basis of the trial court’s Opinion with regard to

Campbell’s claim. See id.

         In its Opinion, the trial court additionally states that it imposed an illegal

sentence of five to ten years in prison for each of Campbell’s convictions for

firearms not to be carried without a license. Trial Court Opinion, 1/11/18, at

3 n.4.     Our review of the record discloses that for his conviction of carrying a

firearm without a license, a third-degree felony, the trial court sentenced

Campbell to five to ten years in prison. However, our legislature has provided

that a felony of the third degree carries a term of imprisonment “which shall

be fixed by the court at not more than seven years.” 18 Pa.C.S.A. § 1103(3).

Thus, the trial court’s sentences for each of Campbell’s convictions of firearms

not to be carried without a license are illegal.         We therefore vacate those

sentences. Because our resolution does not disrupt the trial court’s sentencing

scheme, we need not remand for resentencing on those charges. 2                   See

Commonwealth v. Melvin, 103 A.3d 1, 57 (Pa. Super. 2014) (declining to




____________________________________________


2   In its Opinion, the trial court explained that,

         [t]he concurrent nature of each illegal charge does not alter the
         sentence scheme for any individual docketing number or
         [Campbell’s] total sentence. Had this [c]ourt retained jurisdiction,
         it would have sua sponte vacated its sentence on each charge.
         Consequently, this [c]ourt does not see a need for remand[,] and
         would instead have the illegal sentences vacated.

Trial Court Opinion, 1/11/18, at 3 n.4.

                                           -5-
J-S75037-18


remand for resentencing where the Superior Court’s amendment to the

sentence did not disrupt the trial court’s sentencing scheme).

      Judgment of sentence affirmed in part, and vacated in part. Superior

Court jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/19




                                    -6-
                                                                                                        Circulated 12/18/2018 04:07 PM


                                                                                                                         FILED
                                 IN THE COURT OF .COMMON PLEAS                                                      JAN 11 2018
                            FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                     CRIMINAL TRIAL DIVISION                                                   Office of Judicial Records
                                                                                                                AppealS/Post Trial
COMMONWEALTH OF PENNSYLVANIA                                                      CP-5 l-CR-0009388-2016
                                                                                  CP-5l-CR-0009390-2016
                                                                                  CP-5 J-CR-0009397-2016
                                                       ���
    ( Cf'-51-CR,0009777-201� COmm.   V,   Caml)l)el•         �--                  CP-51-CR-0009405-2016
    '                      �
                                                                                  CP-5l-CR-0009407-2016
                                                                                  CP-51-CR-0009409-2016
             llllllllll 111111111111111
        ___..;:;..8:=..5_�732801
                       ;:0
                                                                   J
                                                                                  CP-5l-CR-0009415-2016
                                                                                  CP-5 l-CR-0009777-20 l 6
                                                              j
                                                                                  CP-51-CR-0010115-2016

ANTHONY CAMPBELL,

                                                                       OPI1"10N
McDermott, J.                                                                                           January 11, 2017

Procedural History

          On August 17, 2016, the Defendant, Anthony Campbell, was arrested and charged, along

with his co-defendant Norman Bowen, with Robbery, Burglary, and related offenses arising from

a series of home invasions. 1 On July 7, 20 I 7, the Defendant entered into a non-negotiated guilty

plea in each of the above captioned matters. This Court deferred sentencing for completion of

the Defendant's pre-sentence and mental health reports.

          On October 2, 2017, this Court sentenced the Defendant to an aggregate sentence of

thirty to sixty years of imprisonment, plus restitution in the amount of$ I 0,000, for the home

invasions.2 In CP-5l-CR-0009415-2016, this Court sentenced the Defendant to concurrent



I Norman Bowen was arrested on August 15, 2016. On July 12, 2017, Norman Bowen entered into a non-negotiated

guilty plea related to some of the same home invasion robberies. On October 2, 2017, this Court sentenced him to a
total sentence of thirty-four to sixty-eight years of imprisonment. See CP-5l-CR-0009387-2016, CP-51-CR-
0009396-2016, CP-5l-CR-0009404-2016, CP-5I-CR-0009406-2016, CP-5 I -CR-0009408-20 l 6, CP-5 J-CR-
0009414-2016, and CP-5l-CR-0010116-2016.
2 The Defendant received no further penalty for his probation violation. See CP-51-CR-0501831-2003.
sentences of five to ten years of imprisonment for Robbery, Burglary, Conspiracy, and Firearms

Not to be Carried Without a License, with concurrent sentences of one to two years for

Possession of an Instrument of Crime ("PlC':) and False Imprisonment, for a total sentence of

five to ten years of imprisonment.

       In CP-5 I-CR-0009397-2016, this Court sentenced the Defendant to concurrent sentences

of five to ten years of imprisonment for Robbery (two counts), Burglary, Conspiracy, and

Firearm Not to be Carried Without a License, with concurrent sentences of one to two years for

PIC and False Imprisonment, for a total sentence of five to ten years of imprisonment.

       In CP-51-CR-0009390-2016, this Court sentenced the Defendant to concurrent sentences

of five to ten years of imprisonment for Robbery (two counts), Burglary, Conspiracy, Firearm

Not to be Carried Without a License, with a concurrent sentence of one to two years for PIC, for

a total sentence of five to ten years of imprisonment.

       In CP-51-CR-0009407-2016, this Court sentenced the Defendant to concurrent sentences

of five to ten years of imprisonment for Robbery (three counts), Burglary, Conspiracy,

Aggravated assaults (two counts), and Firearm Not to be Carried Without a License, with

concurrent sentences of one to two years for PIC and False Imprisonment (two counts), for a

total sentence of five to ten years of imprisonment.

       In CP-5 l-CR-0009409-2016, this Court sentenced the Defendant to concurrent sentences

of live to ten years of imprisonment for Robbery (three counts), Burglary, Conspiracy, Firearm

Not to be Carried Without a License, with a concurrent sentence of one to two years for PIC, for

a total sentence of five to ten years of imprisonment. In CP-5 I-CR-0009777-2016, this Court

sentenced the Defendant to a sentences of five to ten years of imprisonment for Robbery.




                                                 2
        In CP-5l-CR-0010115-2016, this Court sentenced the Defendant lo concurrent sentences

of five to ten years of imprisonment for Burglary (three counts), Conspiracy, Firearm Kot to be

Carried Without a License, with a concurrent sentence of one lo two years for PlC, for a total

sentence of five to ten years of imprisonment.

        On CP-51-CR-0009388-2016, this Court sentenced the Defendant to concurrent

sentences of five to ten years of imprisonment for Robbery, Burglary, and Conspiracy, Firearm

Not to be Carried Without a License, with concurrent sentences of one to two years for PIC and

False Imprisonment, for a total a total sentence of five to ten years of imprisonment.

        ln CP-51-CR-0009405,-2016, this Court sentenced the Defendant to concurrent sentences

of two to four years of imprisonment for Attempted Burglary and Conspiracy, with concurrent

sentences of one to two years for theft, for a current sentence of two to four years of

imprisonment.

        The sentences in CP-5 l-CR-0009415-2016, CP-5 l-CR-0009397-2016, CP-51-CR-

0009390-2016, CP-51-CR-0009407-2016, and CP-51-CR-OOOIOI 1 S-2016 were each imposed to

run consecutively, for a total sentence of thirty to sixty years of imprisonment.'

         On October 16, 2017, this Court denied the Defendant's Motion for Reconsideration                      or
Sentence. On November 12, 2107, the Defendant timely appealed. On December 4) 2017, the

Defendant filed a l 925(b) Statement of Matters Complained of on Appeal."




3 The sentences for CP-5 I-CR-0009388-2016, CP-5 l-CR-0009405-2016, CP-5 J-CR-0009409-2016 were each
imposed to be totally concurrent with the Defendant's remaining sentences.
4 This Court
              recognizes that it inadvertently imposed an illegal five to ten year term of imprisonment on each of the
Defendant's Firearms Not to be Carried Without a License ( 18 Pa.C.S. § 6106) charges. No objections to the illegal
nature of these particular sentences were lodged at the sentencing hearing, within the Defendant's post-sentence
motion, or within his Rule 1925(b) Statement. The concurrent nature of each illegal charge does not alter the
sentencing scheme for any individual docketing number or the Defendant's total sentence. Had this Court retained
jurisdiction, it would have sua sponte vacated its sentence on each charge. Consequently, this Court does not see a
need for remand and would instead have the illegal sentences vacated,

                                                          3
Facts

        At his negotiated guilty plea hearing on July 7, 2017, the Defendant admitted guilt to the

following facts:

                   [D]etween June 6th and August 8th of 2016 ... the [D]efendant
               conspired with another or others to rob the homes and businesses of
               the complainants. In each incident the perpetrators wore masks and
               carried firearms and in each incident the victims were targets
               because they were business owners of Chinese national origin.

                   [W]ith regards to CP-51-CR-0009390-2016 and CP-51-CR-
               0009777-2016 ... [o]n August Sth, 2016, the [D]efendant conspired
               with Koran Prophet to commit a home invasion robbery at 5143
               Haverford A venue.

                    [The] property houses a Chinese restaurant on the first floor and
               a residence on the second. The [Defendant and Prophet], each armed
               with a firearm, forcibly entered the property where the
               complainants, Dinng Lu Xu, Lin Li Ting, and their daughter, Simin
               Xu, were sleeping. The [Defendant and Prophet] entered the
               bedroom Mr. Xu and Ms. Ting shared, woke them up and pointed
               guns at them, demanding money. The [Defendant and Prophet] took
               nearly $4,000, cell phones, iPads, and pocketbooks from these
               complainants. [The] Defendant, Koran Prophet, then entered the
               room where Simin Xu slept. Prophet pointed the gun at her head,
               held her head down, holding her in place, and then placed his hand
               under her pants, touching her vagina.
                    As she continued to struggle and scream, Prophet then placed
               her in a closet and took her cell phone, money, and computer. The
               [D[cfcndant is not licensed to carry a firearm.

                   With regards to CP-51-CR-0009397-2016 ... [o]n August l st,
               2016, the [Djefendant conspired with codefendant, Norman Dowen,
               to commit a home invasion robbery al 724 South 5th Street. The
               property houses a Chinese restaurant on the first floor and a
               residence on the second. The [Defendant and Rowen), each armed
               with a firearm, bound Xiu Zhen Wang and her 13-year-old son,
               Vinny Zhang, while threatening them at gunpoint. The [Defendant
               and Bowen 1 then took jewelry, an Xbox, cigarettes, cash, and a jar
               of coins.

                   With regards lo CP-51-CR-0009405-2016 ... on June 6th, the
               [Djefendant conspired with Norman Bowen to commit a home
               invasion robbery at 6200 Vine Street. The property houses a Chinese


                                                 4
restaurant on the first floor and a residence on the second. The
{Defendant and Dowen] forcibly entered the restaurant, taking
money, cigarettes, cigars, and cash from the store. And the
[Defendant and Bowen] attempted to make entry into the residence
but were unable to force the door open ... and were unable to
successfully get through the door.

    With regards to CP-51-CR-0009407-2016 ... [ojn July 28th,
2016, the [D]efendant and codcfcndant, Norman Bowen, conspired
to commit a home invasion robbery at 6000 Master Street. This
property houses a Chinese restaurant on the first floor and a
residence on the second. The two forcibly entered through the rear
security door, causing damage to the premises while wearing masks
and gloves. Once inside, they forcibly entered the residence where
the victims, Shui Fang Huang, Neng Lin, and their nine-year-old
daughter, Lina Lin, were sleeping. The [Defendant and Bowen],
both armed with firearms, woke the two and demanded money. Shui
Fang Huang and Neng Lin were both pistol-whipped about the head.
The [Defendant and Bowen] demanded money and bound and
gagged Shui Fang Huang, tying her about the hands and feet and
placing a pair of pants in her mouth. The two initially brought Neng
Lin downstairs with them in order to direct them where to find
money, but then ultimately returned him upstairs and tied him by the
hands and feet. The [Defendant and Bowen] ransacked the entire
home, including the business and bedrooms of Ms. Huang and Mr.
Lin and the bedroom of nine-year-old, Lina. The [Defendant and
Bowen] took $3,000 in cash, numerous pieces of jewelry from Ms.
Huang's person and her bedroom, as well as the video security
system that had been installed in the restaurant. Both Mr. Lin and
Ms. Huang suffered injury to their heads as a result of being struck
with the firearms by the [Defendant and Dowen]:

   Ms. Huang, who had been hit for three times, had headaches for
a period of about a month.

    [Wjith regards to CP-51-CR-0009409-2016 ... [o]n July 31st,
2016, [Djefendant and codefendant, Norman Bowen, along with
Shareef Mobley, conspired to commit a home invasion robbery at
6047 Market Street. This property houses a laundromat on the first
floor and residence on the second. The [Djefendant, along with
Norman Bowen, forcibly entered the business and ultimately the
second floor residence where Meiyu Chen and her children, Xia! Lin
and Rung Lin were asleep. The complainant'> were awoken with
guns pointed to their heads and bound by their hands and feet while
the [Defendant and Dowen] took jewelry, $2,000, two computers, a
box of tokens, and a large amount of change. During this incident.


                                 5
               .. Norman Bowen, pulled down Xial Lin's pants and touched her
               buttocks.

                   With regards to CP-51-CR-0009415-2016 ... [o}n July 20th,
               2016, the [D]efendant and codefendant, Norman Bowen, along with
               Shareef Mobley, conspired to commit a home invasion robbery at
               5150 North 5th Street. This houses a Chinese restaurant on the first
               floor and a residence on the second. The [D]efendant selected this
               property after discussions and preparations with Norman Bowen.
               On the date of the incident, the [D'[elendant, along with Shareef
               Mobley, forcibly entered the property. The complainant, Xin Wu,
               hid watching on camera as the [Djefendant and Mobley ransacked
               his home and business at point of gun. The (D]efendant took
               cigarettes, jewelry, and approximately 9,000 in cash from the
               complainant.

N.T. 7/7/2017 at 26-43.

Discussion

       The Defendant raises two issues on appeal: (1) whether this Court double counted the

severity of the Defendant's crime by weighing factors already considered by the sentencing

guidelines within their Offense Gravity Scores when furnishing its sentence; and, (2) whether

this Court imposed an unreasonable and excessive sentence when it ordered the consecutive

sentences totaling thirty to sixty years of incarceration.

       These issues are meritless, When imposing a sentence, a trial court "shall follow the

general principle that the sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense[ ... ] and the rehabilitative needs of the

defendant." 42 Pa.C.S. § 972 l(b). lt is well-settled that sentencing is a matter vested in the

sound discretion of the trial court, and will not be disturbed absent a manifest abuse of discretion.

Commonwealth v, Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014) (citing Commonwealth v.

Robinson, 931 A.2d 15, 26 (Pa. Super. 2007)). An abuse of discretion is not merely an error in

judgment, but a defendant must establish that the sentencing court misapplied the law or



                                                   6
exercised its judgment for reasons of partiality, prejudice, bias, or ill-will, or arrived at a

manifestly urueasonable decision. Commonwealth v. Anderson, 830 A.2d IO 13, 1018 (Pa. Super.

2003).

          A defendant challenging the discretionary aspects of his sentence must establish, inter

alia, that there is a substantial question that the sentence appealed from is not appropriate under

the Sentencing Code. Commonwealth v. Serrano, 150 A.3d470, 473 (Pa. Super. 2016) (quoting

Commonwealth      v,   Swope, 123 A.3d 333, 337 (Pa. Super. 2015) (citations omitted)). A

substantial question exists when an appellant raises "a colorable argument that the sentence

imposed is either inconsistent with a specific provision of the Sentencing Code or is contrary to

the fundamental norms underlying the sentencing process.': Commonwealth v, Conzalez, l 09

A.3d 711, 731 (Pa. Super. 201 S). The consecutive nature of a defendant's sentence does not

raise a substantial question. Commonwealth v. Zirkle, 107 A.3d 127, 134 (Pa. Super. 2014).

          In imposing a sentence, a court shall follow the general principle that the sentence

imposed calls for confinement that is consistent with the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim and the community, and the

rehabilitative needs of the defendant. 42 Pa.C.S. § 9721 (b). Where the trial court is informed by

a pre-sentence report, it is presumed that the court is aware of all appropriate sentencing factors

and considerations, and that its discretion should not be disturbed. Commonwealth v Bullock, ---

A.3d --- (Pa. Super. 2017) (citing Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009)).

          Before imposing sentence, this Court reviewed the Defendant's presentence and mental

health reports, and considered the Defendant's rehabilitative needs. This Court reviewed the

Defendant's upbringing, educational background, age at the time of the offenses, and criminal



                                                    7
history, the latter of which revealed that the Defendant had, as an adult, fourteen prior

convictions and eleven commitments. This Court also considered the Defendant's thirteen prior

probation violations, resulting in ten revocations of sentence and eight terms of imprisonment.

       The Defendant faced a statutory maximum of ten to twenty years of imprisonment for

each Robbery count. The Defendant had a prior record score of five. For Robbery, the offense

gravity score ("OGS") was ten. In each of the home invasions, the Defendant used a firearm.

Using the Deadly Weapons (Used) Matrix, the guidelines called for 78-90 months of

imprisonment, +/- 12. For Conspiracy to Commit Robbery, the Defendant faced a statutory

maximum of ten to twenty years of imprisorunent. Under the sentencing guidelines, the OGS for

Conspiracy to Commit Robbery was nine; the standard range was 48-60 months, +/- 12.

       For each Burglary count, the Defendant faced a maximum sentence of ten to twenty years

of imprisonment. The OGS for Burglary was nine. Using the Deadly Weapons (Used) Matrix,

the guidelines called for 66-78 months of imprisonment, +/- 12. For Conspiracy to Commit

Burglary, the Defendant faced a maximum of ten to twenty years of imprisonment. The OGS

was eight; the standard range was 27-33 months, +/-12.

       for each count of Aggravated Assault, the Defendant faced a maximum sentence of ten

to twenty years of imprisonment. The OGS for Aggravated Assault was ten. With the Deadly

Weapons (Used) Matrix, the guidelines called for 78-90 months of imprisonment,+/. 12.

        For each count of Firearms Not to be Carried Without a License, the Defendant faced a

maximum penalty of three and one-half to seven years of imprisonment. The OGS for Firearms

Not to be Carried Without a License was nine; the standard range was 48-60 months,+/- 12.

        For False Jmprisorunent (F2), the maximum was five to ten years of imprisonment. The

OGS was eight. With the Deadly Weapons (Used) Matrix, the guidelines called for 39-45



                                                  8
months of imprisonment, +/- 12. For False Imprisonment (M2), the maximum was one to two

years. The OGS was two. With the Deadly Weapons (Used) Matrix, the guidelines called for 7-

15 months, +/-3.

       For Theft, the maximum sentence was two and a half to five years of imprisonment. The

OGS for Theft was three; the standard range called for 6-16 months of imprisonment, +/-3.

Lastly, for PIC, the maximum sentence was two and a half to five years. The OGS for PIC was

four; the standard range called for 9-:-16 months, +/-3. The aggregate sentence for the statutory

maximum for all charges was 391 and one-half to 783 years of imprisonment.

       This Court heard testimony from multiple victims and considered the profound impact

that the Defendant's crimes had on them and their families. In addition to the significant

financial loss of thousands of dollars in cash, electronics, and jewelry, the victims also suffered

physical and severe emotional trauma, The Defendant and his co-conspirator specifically

targeting and preyed on Chinese-American business owners, believing that Asians kept money at

home instead of a bank, and that Asians would be less likely to report crimes. The Defendant

and his co-conspirator consciously and deliberately chose not lo rob their businesses, but to

invade their homes at night when they knew children and family would be present. After waking

up the adults and children at gunpoint, the Defendant and his co-conspirator tied them up. In

some cases, the Defendant and his co-conspirator pistol-whipped the adults.

       After hearing argument from both the Commonwealth and the Defendant, this Court

imposed a mitigated-range sentence of thirty lo sixty years of imprisonment. Because these

violent home invasions occurred on separate dates over three months, at different locations,

involving multiple victims, this Court, within its discretion, imposed the total sentence for some




                                                  9
    of the home invasion to run consecutively. See Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.

    Super. 2011) (A defendant is not entitled to a "volume discount" for his multiple offenses).

               The Defendant was thirty-three years old at the time he perpetrated these offenses.

    Consideration of the Defendant's age, prior contacts with the justice system, and the predatory

    nature of these crimes gave this Court pause before imposing sentence. Unlike younger

    defendants with similar prior record scores, this Defendant has demonstrated a distinct lack of

    maturity and clear inability to conform his behavior to that of a civil society. The instant matters

    reflect a disturbing escalation of the Defendant's behavior into a pursuit of increasingly violent

    and heinous crimes. Despite the Defendant's numerous contacts with the criminal justice system

    as both a juvenile and as an adult, past leniency and the rehabilitative programs provided by the

    court system have proven ineffective in stemming the Defendant's criminal tendencies. Though

    the Defendant previously served county time for criminal trespass and weapons charges, the

    efforts of the court system could not prevent him from re-entering the prison system as a parole

    violator, or keep him from committing this most serious offense. Accordingly, this Court

    deemed that a significant period of incarceration was necessary to protect the interests of society.

             · Indeed these were cowardly, invasive, and violent crimes, which not only severely

    impacted the victims, but had a profound effect on the entire Philadelphian community. These

    home invasions were so terrifying that the Philadelphia City Council issued a resolution to

    address their considerable impact on Philadelphia and its Asian-American community.'
r

               The Defendant fails to demonstrate how this Court imposed a manifestly excessive

    sentence. This Court's aggregate sentence fell well below the statutory maximum of 391 and




    5   See Council of the City of Philadelphia, Resolution 160829.

                                                               10
one-half to 783 years of imprisonment faced by the Defendant, and more than fifteen years

below the Commonwealth's recommendation of 45 to 90 years.

       For the foregoing reasons, the Defendant's judgment of sentence should be affirmed.


                                                          BY THE COURT,



                                                          Barbara A. Mcfrerrnott, J.




                                               11